Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jordan Garner on 2/23/2022.

The application has been amended as follows: 

Replaced claim 11 with:
11. (Currently Amended) A portable air purification apparatus comprising:
	an air supply module configured to provide a stream of compressed air;
	a facial mask;
	at least one toxin sensor configured to evaluate an ambient environment for a presence of at least one toxin and generate a toxin signal in response to a detected presence of the at least one toxin;
	an air supply conduit, wherein the air supply conduit includes a plurality of integrated membrane filter devices, wherein each of the plurality of integrated membrane filter devices having a first interface and a second interface, the first 
	an oxygen supply module, wherein the oxygen supply module includes at least a solid oxygen sequestration composition and an oxygen liberation device, the oxygen liberation device selectively activated by an oxygen generation signal to provide oxygen from the oxygen sequestration compound to an oxygen inlet port of the air supply module;
	wherein the oxygen generation signal is generated by one or more control processors, wherein the one or more control processors are configured to generate the oxygen generation signal in response to:
		receiving the toxin signal from the at least one toxin sensor,
	comparing the detected toxin against a stored record of toxins that are filterable by at least one of the plurality of integrated membrane filter devices, and
determining that the detected toxin is not suitable for filtering by at least one of the plurality of integrated membrane filter devices. 
  


Replaced claim 9 with:
9. (Currently Amended) The apparatus of claim 11, further comprising one or more sensor devices configured to sample an internal pressure of at least one of the plurality of integrated membrane filter devices.

Replaced claim 10 with:
10. (Currently Amended) The apparatus of claim 11, wherein the first interface of each of the plurality of integrated membrane filter devices includes a first check valve configured to close upon uncoupling of the first interface from the air supply module or the second interface of another one of the plurality of integrated membrane filter devices.

Added claim 13:
13. (New) The apparatus of claim 10, wherein the second interface of each of the plurality of integrated membrane filter devices includes a second check valve configured to close upon uncoupling of the second interface from the facial mask or the first interface of another one of the plurality of integrated membrane filter devices.

Reasons for Allowance
Claims 9-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Schuller (US 2013/0037027 A1), Pagan (EP 0,856,328 A2), 
	wherein the oxygen generation signal is generated by one or more control processors, wherein the one or more control processors are configured to generate the oxygen generation signal in response to:
		receiving the toxin signal from the at least one toxin sensor,
	comparing the detected toxin against a stored record of toxins that are filterable by at least one of the plurality of integrated membrane filter devices, and
determining that the detected toxin is not suitable for filtering by at least one of the plurality of integrated membrane filter devices.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785